244 Ga. 548 (1979)
261 S.E.2d 342
STYNCHCOMBE
v.
SMITH.
35267.
Supreme Court of Georgia.
Submitted August 30, 1979.
Decided October 16, 1979.
Rehearing Denied October 30, 1979.
Lewis R. Slaton, District Attorney, R. David Petersen, H. Allen Moye, Assistant District Attorneys, for appellant.
Reginald W. Williams, for appellee.
JORDAN, Justice.
This is an appeal from the judgment of the trial court granting appellee's petition for habeas corpus in an extradition proceeding.
The Governor of Arkansas presented his extradition *549 request to the Governor of Georgia requesting the extradition of Charles L. Smith who was charged in Arkansas with the crime of "Defrauding a Secured Creditor (41-2304) Class D Felony." Upon his arrest, the appellee brought his petition for habeas corpus. After a hearing the trial court found that the appellee was the person sought and that he was a fugitive from the demanding state but that the criminal prosecution was taken for the purpose of collecting a debt and that "the Court finds that there is no probable cause to believe that a crime has been committed." We must reverse.
It is clear that once the governor has granted extradition, a court in a habeas corpus proceeding can do no more than decide "(a) whether the extradition documents on their face are in order; (b) whether the petitioner has been charged with a crime in the demanding state; (c) whether the petitioner is the person named in the request for extradition; and (d) whether the petitioner is a fugitive." Michigan v. Doran, ___ U. S. ___ (99 SC 530, 58 LE2d 521) (1978).
Our examination of the record shows (a) that the extradition documents are on their face in order and (b) that the appellee was clearly charged with a crime under Arkansas law. The requirements of (c) and (d) are not in dispute.
Judgment reversed. All the Justices concur.